Citation Nr: 0609518	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel  


INTRODUCTION

The appellant has National Guard service with an extended 
initial period of active duty training from May to September 
1998.  

This previously remanded matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The case returns to the 
Board following a remand to the RO in December 2003.   


FINDING OF FACT

The competent, probative evidence of record does not 
establish a current diagnosis of a low back disorder.


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Congress specifically limits entitlement 
for service-connected injury to cases where such incidents 
have resulted in a disability and in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  It is important for 
the veteran to understand that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

Although a lay person can provide an eye-witness account of a 
veteran's visible symptoms, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where 
the issue is factual in nature, such as whether an incident 
or injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a plausible claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required. 
Id.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  In other words, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is given to the claimant.  
38 U.S.C.A. §  5107(b) (West 2002).  

In the instant case, the Board finds that the preponderance 
of the evidence is against service connection for a low back 
disorder.  Specifically, there is no competent medical 
evidence of a current diagnosis of a low back disorder, which 
is required to establish service connection.  Brammer, 3 Vet. 
App. at 225.  A VA orthopedic exam administered in July 2002 
found that there was insufficient evidence towards a 
diagnosis of a low back injury because the lumbar spine exam 
revealed a full range of motion without tenderness and the 
remainder of the back exam was "normal".  The Board finds 
that this medical opinion is entitled to great probative 
value and provides evidence against this claim.

A private radiology report dated June 2001 did cite minimal 
bulging at disk L5-S1, but noted it was an otherwise 
unremarkable exam.  Also in June 2001, a private physical 
therapy evaluation diagnosed the appellant with lumbar 
strain, but found that the appellant's active range of motion 
was within normal limits overall with no end range discomfort 
and only a slight decrease in the appellant's abdominal 
muscle and trunk strength.  However, the July 2002 VA 
examiner reviewed these documents and still found no evidence 
of a current low back disorder. 

Because the examiner's July 2002 opinion is based on a 
complete review of the record, it has high probative value.  
For this reason, although the appellant complains of low back 
pain, the Board finds that the evidence, as a whole, shows no 
evidence of an underlying disability or condition (such as 
loss of normal body working movements, joint disability, or 
muscle disability) to warrant VA compensation.  Sanchez-
Benitez, 259 F.3d at 1361.  The Board finds that the medical 
evidence that indicates some form of back disorder is 
outweighed by highly probative evidence against such a 
finding. 

Additionally, the appellant, as a lay person, is not 
competent to offer an opinion as to whether he has a current 
diagnosis of a disability.  Espiritu, 2 Vet. App. at 494.  
For these reasons, the appeal is denied. 

The Board notes that the appellant has National Guard service 
with an extended initial period of active duty training from 
May 1998 to September 1998.  "The definitional statute, 38 
U.S.C. § 101(24), makes a clear distinction between those who 
have served on active duty and those who have served on 
active duty for training (as well as those who have served on 
inactive duty for training)."  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  However, the Board will not analyze the 
question of the appellant's service status or if the alleged 
disability is the result of service in depth because the 
claim may be decided as discussed above.  Simply stated, in 
light of the finding that a back disability is currently not 
shown, additional analysis is not warranted in this case. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  By letters dated May 2002 and April 2004, the RO 
advised the appellant of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the appellant in obtaining and what 
information or evidence the appellant was responsible for 
providing.  In addition, the December 2002 statement of the 
case and the December 2005 supplemental statement of the case 
included the text of the regulation that implements the 
notice and assistance provisions from the statute.  These 
documents also advised the appellant as to the evidence in 
the record.  Notice was provided by the RO on appeal and, in 
a letter dated April 2004, the RO asked the appellant to 
provide any evidence in his possession pertinent to the 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Thus, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a) (West 2002), 38 
C.F.R. § 3.159 (b)(2) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
appellant's service medical records, several relevant medical 
examinations, and records of National Guard service.  In a 
letter dated April 2004, the RO asked the appellant to submit 
additional evidence to support his appeal for service 
connection for a low back disorder, but the appellant did not 
respond to the request.  

In a letter dated June 2005, the RO advised the appellant 
that he would be scheduled for a VA examination in July 2005.  
The appellant did not report to this medical examination and 
did not reply to a letter from the RO dated August 2005 
offering to reschedule the examination.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).    

In light of the above, pursuant to 38 C.F.R. § 3.655, the 
Board has decided the appellant's claim based on the evidence 
of record.  In any event, as service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.






ORDER

Service connection for low back disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


